Citation Nr: 1041803	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-20 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an acquired psychiatric disorder, to include 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1972 to September 
1974.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Veteran now resides in Florida, so the matter 
is now handled by the RO in St. Petersburg, Florida.   

The appeal is expanded from the Veteran's original claim to 
include all acquired psychiatric disorders.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without 
medical expertise cannot be expected to precisely delineate the 
diagnosis of his mental illness).

In January 2009, the Board remanded these claims for additional 
development.  Unfortunately, the appeal is again REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the Appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD.  

The Veteran indicated in a May 2010 letter that he receives group 
therapy treatment for PTSD from Brooklyn, New York and Altoona, 
Pennsylvania VA outpatient centers.  These records have not been 
associated with the claims file.  The most recent VA outpatient 
records are from 2005.  38 U.S.C. § 5103A(b)(3) requires that VA 
continue any attempts to get federal records "until the records 
are obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records would 
be futile."  Further, as they are VA records, VA is held to have 
constructive notice of the contents of these records at the time 
of adjudication.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  A 
remand is necessary to obtain these treatment records.

The Veteran is also seeking entitlement to service connection for 
a bilateral knee disorder.  The Veteran has stated that he has 
experienced knee pain and discomfort since discharge from 
service.  The Board notes that the Veteran is competent to give 
evidence about what he experiences; for example, he is competent 
to discuss current pain and other experienced symptoms.  See 
Layno v. Brown, 6 Vet. App. 465 (1994).  

He was afforded a VA examination in January 2010.  The examiner 
opined that it would be only with resort to mere speculation to 
opine whether or not the Veteran's current bilateral knee 
disorders had their onset during service or are in any other way 
causally related to his active service in the military.  The 
rationale provided stated that after several visits in service 
for his knees, the remainder of the service treatment records 
were negative and there were no available intervening records 
from separation from service until the 2000-2005 timeframe to 
document any continuing chronic knee conditions or diagnoses.  

The Board finds this opinion to be inadequate.  A remand is 
necessary to obtain an addendum opinion.  In rendering this 
opinion, the examiner should consider the Veteran's statements 
regarding the occurrence of the disorder, in addition to his 
statements regarding the continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate 
where the examiner did not comment on the Veteran's report of in-
service injury and instead relied on the absence of evidence in 
the service treatment records to provide a negative opinion).  
The VA may not simply disregard lay evidence because it is 
unaccompanied by contemporaneous medical evidence.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Accordingly, the case is REMANDED for the following actions:

1.  First, obtain all available VA records 
including, but not limited to the VA 
Medical Center (VAMC) in Brooklyn, New 
York and the VAMC in Altoona, 
Pennsylvania.

2.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for a bilateral knee disorder.  

All indicated evaluations and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  

The examiner should express an opinion as 
to whether it is at least as likely as not 
(at least a 50 percent probability) that 
the Veteran's current knee disorders had 
their onset during service, or is in any 
other way causally related to his active 
service.

In rendering the opinion, the examiner 
should consider the Veteran's statements 
regarding the symptoms experienced during 
service and the continuity of 
symptomatology after discharge from 
service; specifically, the examiner should 
consider the Veteran's statements that he 
has experienced knee symptoms during and 
after discharge from service.

If the examiner determines it is not 
possible to provide a requested opinion 
without resort to speculation, the 
examiner should state the reason why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).   

If the examiner is unable to reach an 
opinion because there are insufficient 
facts or data within the claims file, the 
examiner should identify the relevant 
testing, specialist's opinion, or other 
information needed to provide the 
requested opinion.  

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

4.  The RO should then readjudicate the 
claims.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


